Citation Nr: 0509267	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  02-20 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 determination by the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  In December 2003, the Board remanded the case 
to the RO for additional development.


FINDING OF FACT

The appellant has provided no valid documentation indicating 
her spouse had qualifying military service.


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for VA benefits.  38 U.S.C.A. §§ 101, 107 (West 2002); 
38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
Although the RO issued correspondence in February 2004 
generally in compliance with this law, the Board finds that 
additional VCAA notice is not required in this case.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where the facts averred by the appellant could 
never satisfy the requirements of necessary to substantiate 
the claim that any deficiency in a VCAA notice was 
nonprejudicial.  See Valiao v. Principi, 17 Vet. App.229, 232 
(2003).  "The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation."  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001), Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 
5-2004 (June 23, 2004) (holding that VA is not required to 
met the VCAA duties to notify or assist a claimant where a 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  As interpretation of a 
statute is dispositive of the issue addressed in this 
decision, the Board finds additional efforts to notify or 
assist the appellant are not required.

VA law, generally, provides dependency and indemnity 
compensation to a veteran's surviving spouse, child or parent 
because of a service-connected death occurring after December 
31, 1956.  38 U.S.C.A. § 101(14) (West 2002); 38 C.F.R. § 3.5 
(2004). 

Under applicable statutes and regulations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. 
§§ 101(2), 101(24) (West 2002); 38 C.F.R. § 3.1(d) (2004).

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States.  
38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. § 3.40 (2004).  
Service as a guerrilla is also included if the individual 
served under a commissioned officer of the United States 
Army, Navy, or Marine Corps, or under a commissioned officer 
of the Commonwealth Army recognized by and cooperating with 
the United States forces.  Guerrilla service is established 
if a service department certifies that the individual had 
recognized guerrilla service, or unrecognized guerrilla 
service under a recognized commissioned officer if the 
individual was a former member of the United States Armed 
Forces or the Commonwealth Army.  Civilian guerilla service 
is excluded.  38 C.F.R. § 3.40(d).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the 
Commonwealth Army, the date of release will be no later than 
June 30, 1946.  38 C.F.R. § 3.41(a) (2004).  The active 
service in the guerrilla forces will be the period certified 
by the service department.  38 C.F.R. § 3.41(d).

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214 (Certificate of Release or 
Discharge from Active Duty) or an original Certificate of 
Discharge, without verification from the service department.  
The VA may accept such a submission if the evidence consists 
of a document issued by the service department, the document 
contains the needed information, and the VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, the VA will request verification 
of service from the service department.  38 C.F.R. § 3.203 
(2004).

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  

In this case, the Board finds the appellant has provided no 
information or documents that may be considered valid 
evidence of service.  In fact, the Philippine Army discharge 
and enlistment record provided by the appellant shows the 
veteran served as a civilian guerilla.  Under 38 C.F.R. 
§ 3.40(d) such service is specifically excluded from 
establishing guerilla service for VA purposes.  

A June 2002 service department certification also indicates 
the appellant's spouse had no qualifying service in the Armed 
Forces of the United States.  Such determinations by the 
service department to this effect are binding on VA.  The 
appellant has provided no evidence that would warrant a 
request for re-certification from the service department.  
See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Since the 
law is dispositive of this issue, the appellant's claim must 
be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The appellant has not met the basic eligibility requirements 
for VA benefits; the appeal is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


